DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zekavica (WO 2010/088384).  Zekavica teaches a seat back for a passenger seat comprising a frame, the frame comprising: an upper portion comprising a top end of the seat back (fig. 5c: 51); and a lower portion adjacent to the upper portion (fig. 5c: 52), wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (as shown in fig. 5c).  
As concerns claim 2, Zekavica discloses wherein the frame is tubular and defines a central cavity (as shown in fig. 5c). 
As concerns claim 3, Zekavica discloses wherein the frame support a back sheet (fig. 8a: 48 is a back sheet), and wherein the back sheet defines a housing area in an aft side of the seat back (there is a housing created the rear of the front surface of the tube frame extending to the sheet surface in which to house cushioning and the like).

Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinard et al. (WO 2018/009201) (“Kinard”).  Kinard discloses a frame, the frame comprising: an upper portion comprising a top end of the seat back; and a lower portion adjacent to the upper portion, wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 1: 18a has a thicker lower portion compared to the upper portion).
As concerns claim 4, Kinard discloses wherein the upper portion of the frame extends vertically at a non-zero angle relative to the lower portion of the frame (as shown in fig. 1).
As concerns claim 5, Kinard discloses a reinforcing member (fig. 5: 32) reinforcing at least a portion of the upper portion of the frame.

Claim(s) 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson, Jr. (WO 2013/142773) (“Carson”).  Carson discloses a passenger seat comprising a seat back, the seat back comprising a hollow frame (fig. 1: 110), the hollow frame comprising: a forward side (figs. 1, 4: 111 facing away from the viewer in fig. 1); an aft side; and a central cavity (fig. 1: shown between 131) defined within the hollow frame, wherein a distance from the forward side to the aft side is a thickness of the hollow frame, and wherein at least a portion of the aft side of the hollow frame defines an aperture providing access to the central cavity (the rear side is open to the central cavity). 
As concerns claim 15, Carson discloses a seat base, and wherein the seat back is joined to the seat base (at the lower end 115).
As concerns claim 17, Carson discloses a reinforcing member (fig.1: 150), wherein the reinforcing member is positionable in the aperture and is joined to the hollow frame.
As concerns claim 20, Carson discloses wherein the entire aft side of the hollow frame defines the aperture providing access to the central cavity (as shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zekavica.  Zekavica does not expressly teach wherein the frame is made of metal.  However, Zekavica discusses that metal frame elements are conventionally known in the art (paragraph 0003) and that the panel may be made of sheet metal (paragraph 0033).  As such, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to form the seatback frame from metal as is old and well known in the art in order to provide the desired strength and weight to the seat. 

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinard et al. (WO 2018/009201) (“Kinard”) in view of Grammer (DE 20109666) or Kmeid (WO 2009/0149177).  Kinard teaches a seat back frame (fig. 1: 18a, 18c) comprising: a forward side; an aft side; an upper portion; and a lower portion, wherein a distance from the forward side to the aft side is a thickness of the tubular frame, and wherein the thickness of the upper portion of the tubular frame is less than the thickness of the lower portion of the tubular frame (fig. 1 shows 18a has a greater thickness at the lower portion and a lesser thickness at the upper portion of the frame, in similar fashion to the present application).  
Kinard does not expressly teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5a) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the 
As concerns claim 8, Kinard, as modified, teaches a seat base (fig. 1: 16a) and wherein the seat back is joined to the seat base. 
As concerns claim 9 and 10, Kinard, as modified, teaches a reinforcing member (fig. 5: 32) joined to at least a portion of the upper portion of the tubular frame, and wherein the reinforcing member comprises at least one of a doubler (fig. 6 shows that the composite sides 74 and 76 act as a “doubler” under broadest reasonable interpretation) joined by mechanical fasteners (paragraph 0045). 
As concerns claim 11, Kinard, as modified, teaches wherein the upper portion of the tubular frame extends vertically at a non-zero angle relative to the lower portion of the tubular frame such that the upper portion of the tubular frame extends forward relative to the lower portion of the tubular frame (as shown in Kinard, fig. 1).
As concerns claim 12, Kinard, as modified, teaches wherein the tubular frame supports a back sheet, and wherein the back sheet defines a housing area in an aft side of the seat back (fig. 1: 18a has a back sheet connected between the front surfaces of two side frame members). 
As concerns claim 13, Kinard, as modified, does not expressly teach wherein the frame is made of metal.  However, Kmeid teaches wherein the seat back passenger frame is made of metal (paragraph 0003).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to construct the frame from metal in order to provide the structural characteristics desired. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson.  Carson does not expressly teach wherein the thickness of the hollow frame is from about 0 mm to 70 mm.  However, this range would have been obvious to try for a person having ordinary skill in the art, at the time that the invention was filed, in order to provide the desired strength and weight for the seatback. 

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Kinard.  Carson does not teach wherein the hollow frame further comprises an upper portion and a lower portion, wherein the upper portion defines a top end of the seat back, and wherein the thickness of the upper portion of the hollow frame is less than the thickness of the lower portion of the hollow frame.  However, Kinard teaches a seatback frame for a passenger seat wherein the thickness of the upper portion of the hollow frame is less than the thickness of . 
As concerns claim 19, Carson, as modified, teaches wherein the upper portion defines an aperture providing access to the central cavity (as shown in Carson, fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636